Filed 5/20/14 P. v. Terrell CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B247427

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA124054)
         v.

FELIPE VINCENT TERRELL,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Pat
Connolly, Judge. Affirmed.
         Galia Amram Phillips, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.




                                              __________________
       After a struggling with police officers who had mistakenly believed he was a
parolee they were investigating, Felipe Vincent Terrell was arrested outside a residence
for possession of marijuana. During a protective sweep of the residence, officers
recovered two assault rifles, ammunition and additional marijuana.
       Terrell moved to suppress the evidence found on him and inside the residence.
The motion, heard in conjunction with the preliminary hearing, was denied by the court
acting in the limited role of magistrate. Terrell was held to answer.
       The People filed an information charging Terrell with one count of possession of
marijuana for sale (Health & Saf. Code, § 11359) with a special allegation a principal
was armed with a firearm (Pen. Code, § 12022, subd. (a)(1)), two counts of possession of
a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)), one count of possession of
ammunition (Pen. Code, § 30305, subd. (a)(1)) and three counts of resisting, obstructing
or delaying a peace officer (Pen. Code, § 148, subd. (a)(1)). The information specially
alleged Terrell had suffered two prior serious or violent felony convictions within the
meaning of the three strikes law (Pen. Code, §§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)) and had served four separate prison terms for felonies (Pen. Code, § 667.5,
subd. (b)). Terrell pleaded not guilty and denied the special allegations.
       Prior to trial, the trial court heard and denied Terrell’s motion to replace his
appointed counsel (People v. Marsden (1970) 2 Cal. 3d 118). On the morning trial was to
begin, Terrell moved to represent himself (Faretta v. California (1975) 422 U.S. 806 [45
L. Ed. 2d 562, 95 S. Ct. 2525]). The court denied the request as untimely.
       Terrell entered a negotiated plea of no contest to possession of marijuana for sale
(Health & Saf. Code, § 11359) and admitted he had suffered one prior strike conviction
and had served one separate prison term for a felony. At the time he entered his plea,
Terrell was advised of his constitutional rights and the nature and consequences of the
plea, which he stated he understood. Defense counsel joined in the waivers of Terrell’s
constitutional rights. The trial court expressly found Terrell’s waivers and plea were
voluntary, knowing and intelligent. The trial court sentenced Terrell in accordance with

                                              2
the plea agreement to an aggregate state prison term of 44 months, consisting of the low
term of 32 months (the 16-month lower term doubled under the three strikes law) for
possession of marijuana for sale, plus one year for the prior prison term enhancement.
The court awarded Terrell presentence custody credit of 388 days and ordered him to pay
a $40 court security fee, a $30 criminal conviction assessment, a $50 criminal laboratory
analysis fee and a $280 restitution fine. The court imposed and suspended a parole
revocation fine. The remaining counts and special allegations were dismissed pursuant to
the negotiated agreement.
       Terrell filed a timely notice of appeal. His request for a certificate of probable
cause was denied. We appointed counsel to represent Terrell on appeal. After
examination of the record counsel filed an opening brief in which no issues were raised.
On November 4, 2013 we advised Terrell he had 30 days within which to personally
submit any contentions or issues he wished us to consider. No response has been
received to date.1
       We have examined the entire record and are satisfied Terrell’s attorney has fully
complied with the responsibilities of counsel and no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436, 441.)




1
        On December 12, 2013 Terrell, through appointed appellate counsel, filed a petition for
writ of habeas corpus in this court, alleging his trial counsel was constitutionally ineffective for
failing to renew the suppression motion. We deny the petition by separate order.
                                                  3
                                       DISPOSITION
       The judgment is affirmed.




                                                    PERLUSS, P. J.

       We concur:



              WOODS, J.



              SEGAL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                               4